—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 15, 1991, convicting him of robbery in the first degree and robbery in the second degree, *349upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and the defendant’s statements to law enforcement officials.
Ordered that the judgment is reversed, on the law, and a new trial is ordered, to be preceded by a de novo suppression hearing on that branch of the defendant’s omnibus motion which is to suppress his statements to law enforcement officials. The facts have been considered and are determined to have been established.
The defendant’s judgment of conviction must be reversed, a new trial held, and a de novo suppression hearing held with respect to the defendant’s statements to law enforcement officials for the reasons set forth in the companion appeal of codefendant Neb Morrow (see, People v Morrow, 204 AD2d 356 [decided herewith]).
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Pizzuto, Friedmann and Goldstein, JJ., concur.